                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:20-CR-00128-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                                  ORDER
JOHNNY MICHAEL BOONE,                  )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Unopposed Motion to Continue

Sentencing. See Doc. No. 32. Having considered the motion, the Court enters the following Order.


                                             ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to Continue

Sentencing, Doc. No. 32, is GRANTED for good cause shown. The Clerk of Court is instructed

to place this matter on the next appropriate sentencing calendar.



                                                 Signed: August 7, 2020




      Case 3:20-cr-00128-MOC-DSC Document 34 Filed 08/07/20 Page 1 of 1
